          Case 1:19-cr-00056-LJL Document 38
                                          39 Filed 03/16/21
                                                   03/17/21 Page 1 of 1

                       ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                      P (718) 514 - 9100
20 VESEY STREET, RM 400                                                         F (917) 210 - 3700
NEW YORK, NY 10007                                                WOMBLE@ZEMANWOMBLELAW.COM
                                 WWW.ZEMANWOMBLELAW.COM



                                                                             March 16, 2021
                                                     REQUEST GRANTED.
                                                     The Status Conference scheduled for March 19,
Via ECF & Email                                      2021 is canceled. Instead, a Change of Plea hearing
                                                     is scheduled for March 31, 2021 at 11:00AM and
                                                     will be held remotely by video conference
Honorable Lewis J. Liman                             (CourtCall). The Court will hold a plea hearing
United States District Judge                         pertaining to the VOSR in defendant's two previous
Southern District of New York                        cases at the same hearing. The Court excludes time
Daniel Patrick Moynihan United States Courthouse     from March 19, 2021 until March 31, 2021 pursuant
500 Pearl Street                                     to the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A),
New York, NY 10007                                   upon a finding that the interest of justice outweighs
                                                     the interest of the public and the defendant in a
                                                     speedy trial.     3/17/2021
Re:    United States v. Paul Thompson, 19 CR 56 (LJL)
       Violation of Supervised Release, 03 CR 436, 03 CR 1501

Dear Judge Liman:

        I represent Paul Thompson in the above-referenced matters and, with the consent of the
Government, submit this letter requesting an adjournment of the upcoming status conference of
March 19, 2021 on case 19CR56. We have reached a plea agreement with the Government and
request that a plea hearing be scheduled. I consent to the exclusion of speedy trial time in this
matter from March 19, 2021 until the date of Mr. Thompson’s plea hearing.

        Mr. Thompson also has a pending violation of supervised release (“VOSR”) on cases
03CR436 and 03CR1501. As the specifications for the VOSR track the crimes for which Mr.
Thompson will plead guilty on case 19CR56, we would request the scheduling of a plea hearing
for the VOSR as well. Should the Court agree, we would request that plea hearings for 19CR56
and the VOSR be scheduled on the same date and time.


                                                           Respectfully
                                                              p       y submitted,



                                                           Ken W
                                                           K   Womblebl
                                                           Attorney for Paul Thompson

Cc: AUSA David J. Robles
